                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

BRYSON MITCHELL, ROBERT                  )
RAGANS, TYLER WINTERS, and               )
KIRK HEILMAN, Individually and           )
on Behalf of All Similarly Situated      )
Employees                                )
                                         )         CIVIL ACTION FILE
                                         )         NO.: 1:19-CV-02812-AT
      Plaintiffs,                        )
                                         )
v.                                       )
NOLAN TRANSPORTATION                     )
GROUP, LLC,                              )
                                         )
      Defendant.                         )

          ORDER GRANTING THE PARTIES’ JOINT MOTION FOR
              APPROVAL OF SETTLEMENT AGREEMENT

      Plaintiffs Bryson Mitchell, Robert Ragans, Tyler Winters, Kirk Heilman and

Lawrence Thompson (hereinafter, “Individual Plaintiffs”) and Nolan Transportation

Group, LLC (hereinafter, “Defendant”) (hereinafter, collectively referred to as “the

Parties”) have provided the Court with sufficient information to conclude that the

Individual Plaintiffs have been afforded complete relief on their respective Fair Labor

Standards Act (“FLSA”) claims. Complete relief renders a case moot, as recognized in

Genesis Healthcare Corp. v. Symcyk, 133 S.Ct. 1523 (2013).

      The settlement agreement represents a fair and reasonable resolution of a bona

fide dispute under the FLSA. See Dees v. Hydradry, Inc., et al., 706 F. Supp. 2d 1227
(M.D. Fla. April 19, 2010); see also Schulte, Inc. v. Gandi, 328 U.S. 108, 66 S. Ct. 925,

928 n.8 (1946); see also Jarrad v. Southeastern Shipbuilding Corp., 163 F.2d 960, 961

(5th Cir. 1947). The settlement terms also satisfy the prerequisites set forth in Federal

Rule of Civil Procedure 23. Singleton v. Domino’s Pizza, LLC, 2013 WL 12246357, at

*2 (D. Md. May. 13, 2013).

      The Court finds that the settlement was the product of arms’ length negotiations

between Counsel for the Parties, who are experienced in the field of FLSA litigation.

      The attorneys’ fees and costs to be paid under the settlement agreement are

separately stated and Counsel have provided sufficient information to permit the Court

to conclude that the fees and costs represent payments for amounts actually incurred at

a reasonable hourly rate. The amount for fees and costs bear a reasonable relationship to

the amount being paid to the Individual Plaintiffs under the Agreement.

      It is, therefore, ORDERED that the Parties’ settlement agreement is

APPROVED and this action and Plaintiffs’ claims are dismissed WITH PREJUDICE

except that the Court expressly retains jurisdiction to enforce the settlement which has

been approved by the Court. See Kokkonen v. Guardian Life Ins. Co. of America, 511

U.S. 375, 114 S. Ct. 1673 (1994). Each party shall bear its or his own costs and expenses.




                                            2
      SO ORDERED this 10th day of March 2020.


                                       Honorable Amy Totenberg
                                       Judge, U.S. District Court for the Northern
                                       District of Georgia

Prepared, consented to and submitted by:

 /s/ Alan E. Lubel                             /s/ Joel Griswold
 Alan E. Lubel                                 Joel Griswold
 Georgia Bar No. 460625                        Georgia Bar No. 1008827
 BERMAN FINK VAN HORN P.C.                     SunTrust Center, Suite 2300
 3475 Piedmont Road, NE                        200 South Orange Avenue
 Suite 1100                                    Orlando, FL 32801
 Atlanta, Georgia 30305                        (407) 649-4000 - Office
 Telephone: 404-917-1080                       (407) 841-0168 – Facsimile
 Facsimile: 404-233-1943                       jcgriswold@bakerlaw.com
 alubel@bfvlaw.com
                                               Attorney for Defendant

 /s/ Benjamin L. Davis, III
 Benjamin L. Davis, III (29774)
 (admitted pro hac vice)
 Michael A. Brown (28014)
 (admitted pro hac vice)
 The Law Offices of Peter T. Nicholl
 36 South Charles Street, Suite 1700
 Baltimore, Maryland 21201
 Phone No.: (410) 244-7005
 Fax No.: (410) 244-8454
 bdavis@nicholllaw.com


 Attorney for Plaintiffs




                                           3
